Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 1 of 18 Page ID #1505




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KIMBERLY JO L., 1                               )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )        Case No. 20-cv-317-DWD
                                                )
COMMISSIONER OF SOCIAL                          )
SECURITY,                                       )
                                                )
                Defendant.                      )

                                MEMORANDUM AND ORDER

DUGAN, District Judge:

        In accordance with 42 U.S.C. § 405(g), Plaintiff, represented by counsel, seeks

judicial review of the final agency decision denying her application for Supplemental



                                         Procedural History

        Plaintiff applied for SSI in October 2016, alleging disability beginning on

September 27, 2011 (Tr. 216). Plaintiff, through her representative, amended her alleged

onset date to October 8, 2016 (Tr. 229). Plaint                                  initially on February

28, 2017 and upon reconsideration on August 22, 2017 (Tr. 28). After the state agency



                                                    the November 15, 2018 evidentiary hearing,




1

due to privacy concerns. See Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

                                                    1
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 2 of 18 Page ID #1506




vocational expert Robert L. Bond (Tr. 28). Plaintiff and her representative appeared at

the supplemental evidentiary hearing on March 14, 2019 (Tr. 28). ALJ Janey denied the

application for benefits in a decision dated April 18, 2019 (Tr. 25). The Appeals Council



the final agency decision subject to judicial review (Tr. 5). 20 C.F.R. § 404.981. Plaintiff

exhausted administrative remedies and filed a timely complaint with this Court.

                                     Applicable Legal Standards

        To qualify for SSI, a claimant must be disabled within the meaning of the

applicable statutes. 2 Under the Social Security Act, a person is disabled if she is unable

                                                          by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a co

U.S.C. § 423(d)(1)(A).

        To determine disability within the meaning of the Social Security Act, the ALJ

conducts a five-step inquiry, asking whether: (1) the claimant has performed any

substantial gainful activity during the period for which he claims disability; (2) the

claimant has a severe impairment or combination of impairments; (3) the claimant's

impairment meets or equals any listed impairment; (4) the claimant retains the RFC to




2The statutes and regulations pertaining to Disability Insurance Benefits (DIB) are found at 42 U.S.C. § 423,
et seq., and 20 C.F.R. pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382
and 1382c, et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes are identical.
Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an SSI claim, relies on 20
C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to the DIB regulations out of
convenience.

                                                      2
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 3 of 18 Page ID #1507




perform her past relevant work; and (5) the claimant is able to perform any other work

existing in significant numbers in the national economy. 20 C.F.R. § 404.1520; Simila v.

Astrue, 573 F.3d 503, 512-513 (7th Cir. 2009).

affirmative answer at                                       Briscoe ex rel. Taylor v. Barnhart, 425

                                                    s the burden of proof at steps one through

                                                                             Id.; see also Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                                                                                             Elder

v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). While th

                                                              Stephens v. Berryhill, 888 F.3d 323,

327 (7th Cir. 2018). Judicial review of the ALJ's decision is limited to determining whether



          Briscoe, 425 F.3d at 351 (citing Scheck v. Barnhart, 336 F.3d 697, 699 (7th Cir. 2004);

Stephens, 888 F.3d at 327 (The Court will reverse th

by substantial evidence or if it is the result of an e

                                                         evidence as a reasonable mind might

accept as adequate to                               Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019); Schmidt v. Astrue, 496 F.3d 833, 841 (7th Cir. 2007).

substantial evidence exists, the court reviews the record as a whole but does not attempt

to substitute its judgment for the ALJ's by reweighing the evidence, resolving material

                                                                         Beardsley v. Colvin, 758

                                                         le minds could differ as to whether the

                                                3
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 4 of 18 Page ID #1508




claimant is disabled, courts must differ to the

explained and supported by substantial evidence. Beardsley, 758 F.3d at 837; Elder, 529

F.3d at 413.

        The ALJ also has a basic obligation to develop a full and fair re

an accurate and logical bridge between the evidence and the result to afford the claimant

                                                                       Beardsley, 758 F.3d at 837.

Although the ALJ is not required to mention every piece of evidence in the record, the



                      Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001); accord Craft v. Astrue,

                                                            t explain [the ALJ's] analysis of the

evidence       with     enough     detail   and   clarity   to   permit   meaningful     appellate

           Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014) (quoting Briscoe, 425 F.3d at

351).

                                      The Decision of the ALJ

        The ALJ followed the five-step analytical framework described above. Plaintiff

was 38 years old on the alleged disability onset date (Tr. 41). At step one, the ALJ found

that Plaintiff had not engaged in substantial gainful activity since the alleged onset date

of disability (Tr. 30). The ALJ found that Plaintiff had the following severe impairments



        lumbar vertebral fracture; prior thoracic spinal fusion; degenerative
        changes of the lumbar and thoracic spine; degenerative joint disease and/or
        osteoarthritis; obesity; fibromyalgia syndrome; type 1 diabetes mellitus;
        dysthymic       disorder,     early    onset;    persistent      depressive
        disorder/unspecified depressive disorder; bipolar disease; generalized

                                                   4
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 5 of 18 Page ID #1509




       anxiety disorder, and agoraphobia; somatic symptom disorder and pain
       disorder associated with psychological factors and a general medical
       condition; and post-traumatic stress disorder

(Tr. 30-31). The ALJ concluded that these impairments did not meet or equal a listed

impairment (Tr. 31).



light work as defined in 20 C.F.R. § 416.967(b) with these additional qualifications:

       [S]he can frequently climb ladders, ropes, or scaffolding. She can frequently
       stoop and crawl. She should avoid concentrated exposure to extreme cold,
       extreme heat, and hazards such as exposed moving machinery and
       unprotected heights. She can remember locations and work-related
       procedures. She can understand, remember, and carry out rote or routine
       instructions or tasks that require the exercise of little independent judgment
       or decision-making at a consistent, average production pace over the course
       of a workday, but not if the tasks are complex. She can persist at and
       complete work activity for the usual periods required in the general work
       force, which would be the two-hour segments that make up an eight-hour
       workday. She can maintain a schedule, on time attendance, and can
       complete a normal workday and workweek on a regular basis. She can
       perform at minimally acceptable rates, requiring only the common
       frequency and lengths of rest breaks. She should work in a socially
       undemanding and restricted setting in that the individual should have no
       work-related interaction with the public. She can relate acceptably with
       supervisors and coworkers to a minimally necessary degree on no more
       than an occasional basis. She can use public transportation to and from a
       place of work.

(Tr. 34). The ALJ found that Plaintiff has no past relevant work (Doc. 41). Then, relying

on the testimony of a vocational expert, the ALJ found that Plaintiff is capable of making

a successful adjustment to other work that exists in significant numbers in the national

economy, including the representative occupations of checker, routing clerk, and mail

sorter (Tr. 42). Accordingly, the ALJ found that Plaintiff is not disabled (Tr. 42-43).



                                             5
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 6 of 18 Page ID #1510




                                      The Evidentiary Record 3



        Plaintiff alleges that she is disabled due to problems with her back, degenerative

joint disease, diabetes, bipolar disorder, PTSD, depression, and anxiety (Tr. 235). Plaintiff

completed a function report in October 2016, where she reported difficulties with lifting,

squatting, bending, standing, reaching, walking, sitting, kneeling, climbing stairs, her

memory, completing tasks, and concentration (Tr. 254-265). She indicated that she could

not lift anything heavier than a half-gallon of milk, could not stand for more than 10

minutes, could not sit for more than 30-45 minutes, and was unable to walk half a block

(Tr. 260).    Plaintiff completed a second function report in June 2017 with similar

allegations, except, this time she reported that she had difficulty with her memory,

understanding, and concentration (Tr. 303- 313). She also reported that she was unable

to sit or stand for more than 15-20 minutes, although she could tie her shoes, handle

money, maintain a household, and care for her children (Tr. 305-308).

        On March 14, 2019, Plaintiff provided testimony (Tr. 50-77). She stated that she

broke her lower back in 2011 and had four back surgeries from 2012 through 2014.

Plaintiff reported that she had spasms which cause profuse sweating daily, and that she

needs to lie down two to three times a day for an hour each to help relieve her pain.

Plaintiff uses a TENS unit, heat, and ice for relief. Plaintiff testified that her pain was


3                                                     gs related to her diabetic peripheral neuropathy and
                                                      d or walk (Doc. 22). As such, this summary primarily


to the issues on appeal, they are referenced accordingly.

                                                     6
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 7 of 18 Page ID #1511




worse with activity including lifting, bending reaching, and squatting. Plaintiff indicated

she was being followed by her primary care provider and did not see pain management.

She reported that she recently started seeing a chiropractor and had begun the process to

get a new orthopedic doctor. Plaintiff testified to having pain in both knees, with the left

being the worse. She had surgery on her right knee which helped her pain but has not

had surgery on the left. Plaintiff testified that she could stand for 15-20 minutes and sit

for 30 minutes. She stated she had been told not to lift more than a half-gallon of milk.

       Plaintiff testified that her diabetes was managed with pills and insulin injections.

She reported that she checks her blood sugar three times a day, and it had been averaging

in the 300s. She stated that she followed a diabetic diet and counts her carbohydrate

intake, but that she still had ups and downs. When asked if she had any conditions that

developed as a result of her di

65). Plaintiff saw a rheumatologist once for her fibromyalgia and had her medications

changed. Plaintiff described symptoms, which included being tired and having pain and

burning sensations in her back, knees, and joints.

       Plaintiff reported that she had symptoms of depression, anxiety, and memory loss.

She described a worsening memory, including forgetting appointments, forgetting what

she is talking about mid-sentence, and forgetting to eat. She stated that her moods are

up and down, but she gets really down once or twice a year. She was admitted for

inpatient mental health services due to severe depression in February 2019. She also

described symptoms of crying spells, lack of motivation, and anxiety attacks. Her anxiety

was triggered by crowds and arguing with her children. She also reported difficulty

                                             7
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 8 of 18 Page ID #1512




concentrating. She described treatment for her mental health, which included therapy

and medication.

       In August 2018, Plaintiff reported that she takes medications for diabetes, PTSD,

bi-polar, anxiety, depression, pain, vitamin D deficiency, and blood pressure (Tr. 238-239,

343). These medications caused side effects, including dry mouth, fatigue, dizziness, and

weakness (Tr. 50-77, Tr. 262). Plaintiff testified that her activities of daily living included

getting her sons on the bus for school and laying back down. She stated that she would

watch movies or TV. She reported being able to microwave or use the stove, but that her

children helped. Plaintiff was able to fold laundry but could not stand to do dishes of

sweep. Plaintiff stated that it was hard to stand in the shower for long and she had

difficulty shaving her legs due to bending. Pl

because of an insurance ticket, so her mother drove her to appointments and the grocery

store. Plaintiff testified that she has some good days, but that most days were bad days.

                                  B.       Medical Records

       Plaintiff sustained a fall in November 2011 (Tr. 372, 376). She underwent multiple

surgeries, including in January 2012 (Tr. 412), March 2012 (Tr. 392), March 2013 (Tr. 372)

and April 2014 (Tr. 363-367). In March 2016, Plaintiff was advised that skilled physical

therapy could not offer any more relie

       Plaintiff has a history of Type II diabetes mellitus (Tr. 395, 407, 431, 457). In March

                                       showed that Plaintiff could not feel her left pinky toe,

but everything else was normal (Tr. 479). Plai                              ed that her Type 2

                                                                 was advised to continue her

                                                8
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 9 of 18 Page ID #1513




                                                                        abetes mellitus was

                                                           ntiff complained of swelling in

her legs in September 2016 (Tr. 457-458). Specifically, in September 2016 Plaintiff reported

left knee pain that was aggravated by bending, walking, standing, and getting in and out

of a chair, and that her back pain was made worse by bending, lifting, walking, and

standing (Tr. 457-458). Her physical examination showed tenderness in the thoracic spine

and mild pain with range of motion, crepitus in her left knee, along with tenderness and

mildly reduced range of motion; however, her gait was normal (Tr. 461-462). At this time,

                                              wn, with the highest being around 300 (Tr.

457). Plaintiff was to continue her current meds and prescribed pain medications (Tr.

461-462).

       In January 2017, Plaintiff attended a consultative examination with Dr. Feinerman

where she complained of back and knee pain, and pain all over from fibromyalgia (Tr.

596-609). Plaintiff stated that she was able to walk 50 feet, stand for five minutes, and sit

for 30 minutes, but squatting or bending hurt her back and knees (Tr. 597). Her physical

examination showed no abnormality of any extremity and no limitation of motion of any

joint (Tr. 601). Plaintiff ambulated normally without an assistive device and only had a

mild limitation in squatting and arising (Tr. 601-602). Her muscle strength was normal

at 5/5 and there was no atrophy (Tr. 602). Additionally, her straight leg raising was

negative (Tr. 602). A lumbar x-ray revealed an old, but stable mild L1 compression

fracture and stable post-operative changes at L5-S1 (Tr. 607).

                                             9
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 10 of 18 Page ID #1514




        In February 2017, Plaintiff presented to the emergency room with complaints of

 back pain radiating down her left leg. Her physical exam showed that range of motion

 was painful and decreased with flexion and extension, and that muscle spasm was

 appreciated in the left lower back and left mid back (Tr. 652-653).

 was intact, and an x-ray of the lumbar spine showed no acute findings but there were

 surgical changes L1 and L5-S1 (Tr. 616-617, 653). Imaging of the thoracic spine also

 revealed no acute findings but stable postsurgical changes at T7-T9 (Tr. 618-619).

        In April 2017, Plaintiff presented with complaints of left knee pain and swelling

 with activity (Tr. 672). Her physical exam showed an antalgic gait, tenderness, crepitus,

 and limited range of motion in her left knee (Tr. 672-675). She reported that she had been

 using a knee immobilizer and crutches over the prior two months (Tr. 675). X-rays of the

 bilateral knees revealed a laterally tilted patella (Tr. 674). At this time, Plaintiff received

 an injection to the left knee, which she tolerated well (Tr. 675) Provider John Wood, M.D.

 recommended medication and physical therapy (Tr. 675).

        In May 2017, an MRI of Plaint                               mild thoracic spondylosis

 and stable prior posterior fusion at T7-T9 with prior L1 vertebroplasty and a benign sub

 centimeter hemangioma in the T11 vertebral body (Tr. 681-682).           On May 23, 2017, an

 examination showed limited ambulation with an irregular gait and diabetic neuropathy

 (Tr. 691-692)

        From September 2017 through July 2018, Plaintiff had limited medical treatment

 except for monthly medication management with Shawnee Health Services (Tr. 687-721).

 At times, Plaintiff was ambulating with crutches and wearing a brace on the left knee and

                                               10
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 11 of 18 Page ID #1515




 had an irregular gait (Tr. 701, 705). Her A1C was high at 7.8 and she was instructed to

 watch her diet and monitor her glucose levels (Tr. 691-692). She received refills on her

 medications and her physical exams were mostly normal (Tr. 687-727). By July 2018,

                                             t complications, and although she was being

 diagnosed with chronic pain, her exam showed normal muscle tone, normal gait, and

 normal strength (Tr. 766-767). In October

 same with normal motor strength and tone, normal gait, and normal coordination (Tr.

                                                  remained the same and her medications

 were refilled (Tr. 1001-1006).

        In February 2019, a psychiatric admission showed that Plaintiff had a left knee x-

 ray which showed no acute abnormality of the left knee (Tr. 1172). Her lumbar x-ray

 showed post-operative changes at L5-S1, but no acute radiographic abnormality.

 However, there was a mild right convexity (Tr. 1172-1173).

                                  C. Opinion Evidence

        State Agency medical consultant, James Hinchen, M.D. recommended that

 Plaintiff be limited to a reduced range of medium level work, with frequent climbing

 ladders, ropes, and scaffolds, stooping, and crawling (Tr. 86). He noted that Plaintiff

 should avoid concentrated exposure to extreme cold, extreme heat, and hazards (Tr. 86-

 87). Upon reconsideration, State Agency medical consultant, Bharati Jhaveri, M.D.,

 further reduced Plaintiff to the light exertional level, but agreed with the remainder of




                                             11
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 12 of 18 Page ID #1516




        Nurse Practitioner, Nick Tu                                ng to no more than 5-10

 pounds (Tr. 711). Dr. Feinerman opined that Plaintiff was able to sit, stand, walk, hear,

 speak, lift, carry, and handle objects (Tr.                            ther, Cynthia Tiedt,

 provided a third-party function report in statement indicating that Plaintiff had difficulty

 performing household activities and exertional activities due to pain (Tr. 269-278, 315-

 322). Ms. Tiedt opined that Plaintiff was unable to lift more than a half-gallon of milk

 and could not walk more than five minutes before needing to rest (Id.).

                                           Analysis

        Plaintiff raises one argument in favor of remand: that the RFC assessment was not

 supported by substantial evidence. Plaintiff argues that the ALJ did not account for

                                 neuropathy and the limitations

                                               C assessment, and that the ALJ further failed

 to point to substantial evidence to support the finding that Plaintiff can stand or walk, off

 and on, for approximately 6 hours in an 8-hour workday.

        First, Plaintiff argues that the ALJ did not

 neuropathy and the limitations it imposes on

 RFC assessment (Doc. 22, p. 11). However, Plai

 concerning her diabetes mellitus. Specifically,

 severe impairment (Tr. 30). The ALJ also considered the effect

                      under section 9.00 and other body systems (Tr. 32).           The ALJ

 ultimately concluded that Plai                                  ed listing -level symptoms



                                               12
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 13 of 18 Page ID #1517




 statements and medical records concerning her diabetes and diabetes management in

                                  Tr. 38). Also, relevant here, Plaintiff did not argue at her

 hearing that her diabetes caused any conditions, such as peripheral neuropathy (Tr. 65)

                                                     ve developed as a result of the diabetes?



        The determination of RFC is an administrative finding that is reserved to the

 Commissioner. 20 C.F.R. § 404.1527(d)(2). The ALJ was not required to base his RFC

                                                                                       Schmidt

 v. Astrue

 whole and be given a commonsensical reading rather than nitpicking. Curvin v. Colvin,

 778 F.3d 645, 650 (7th Cir. 2015); Castile v. Astrue, 617 F.3d 923, 929 (7th Cir. 2010). Here,



 examinations by Plaint                                       imaging, and lab reports, makes

 it clear that the ALJ concluded that Plainti

 did not cause any additional complications, such as an impact on her ability to ambulate

 (Tr. 38-41). Further, the ALJ observed that Plaintiff had normal muscle tone, gait, and

 strength. Nevertheless, Plaint

 impairments required a reduced range of light level work (Tr. 38-41).



 limited mobility because of diabetic peripheral neuropathy, the ALJ did weigh the

 evidence and conclude that the record did not support a determination that Plaintiff

 could not work. The ALJ provided adequate discussion on the issues and was not

                                                13
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 14 of 18 Page ID #1518




 required to complete a written evaluation of every piece of evidence. Curvin, 778 F.3d at

 650 (citing Pepper v. Colvin, 712 F.3d 351 (7th Cir. 2013)); Arnett v. Astrue, 676 F.3d 586,

 592 (7th Cir. 2012). Ultimately, it was Plainti

 was disabled. Summers v. Berryhill, 864 F.3d 523, 527 (7th Cir. 2017). An ALJ adequately

                                                     der[s] all limitations supported by [the]

                                                    ce to the limitations included in the RFC

           See Jozefyk v. Berryhill

 fashioned an appropriate RFC supported by substantial evidence.

        Next, Plaintiff argues that the evidence did not demonstrate that she is capable of

 light exertional work, and specifically the capability to engage in standing or walking, off

 and on, for approximately 6 hours of an 8-hour

 involves lifting no more than twenty pounds at a time with frequent lifting or carrying of

 objects weighing up to ten pounds. A job in this category requires much walking or

 standing (off and on, for a total of approximately six hours of an eight-hour workday),

 and, if sitting, it involves some push                                         Diaz v. Charter,

 55 F.3d 300, 306 (7th Cir. 1995) (citing 20 C.F.R §§ 404.1567(b), 416.967(b); Herron v. Shalala,

 19 F.3d 329, 332 n.7 (7th Cir. 1994)).

        Here, the ALJ found that Plaintiff had the RFC to perform light work as defined in

 20 CFR 416.967(b) except she can frequently climb ladders, ropes, or scaffolding (Tr. 34).



 the general work force, which would be the two-hour segments that make up an eight-

                                   orm at minimally acceptable rates, requiring only the

                                               14
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 15 of 18 Page ID #1519




                                                      (Tr. 34). This finding was supported by

 substantial evidence. In fact, the ALJ's RFC assessment accounted for the limitations

 credibly established by the evidence of record. As the ALJ concluded, Plaintiff was

 treated conservatively for her physical conditions, and reported improvement with

                                                     largely unchanged through this period.

 Plaintiff often displayed a full range of motion, and although she testified to difficulty

 standing or walking, the ALJ provided sufficient reasons for conclu

 testimony as to her impairments was not entirely consistent with the objective medical

 evidence.

        While the ALJ did not specifically articulate that Plaintiff could stand or walk, off

 and on, for approximately 6 hours of an 8-hour workday in concluding that Plaintiff

 could perform light work, the ALJ was not required to do so. As one district court has




                       See Knox v. Astrue, 572 F.Supp.2d 926, 939 (N.D. Ill. 2008). Further,

                                     e maximum amount of each work-related activity the

 individual can perform based on the evid



                                     Id. (citing Lewis v. Astrue, 518 F.Supp.2d 1031, 1043 (N.D.

 Ill. 2007) and Corder v. Barnhart



 of discussion fall on the ALJ. Id. Therefore, while the ALJ did not specifically articulate

                                                15
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 16 of 18 Page ID #1520




 that Plaintiff could stand or walk for approximately 6 hours of an 8-hour workday, it is



 record did not support a determination that Plaintiff could not work.         The RFC was

 therefore supported by substantial evidence.

        Even assuming, arguendo, that there was not support for the finding that Plaintiff

 could perform light work, it ultimately would not matter. The vocational expert also

 identified several positions at the sedentary level that Plaintiff could perform (Tr. 9-10).

 Even if Plaintiff cannot perform the demands of light work, there is clearly substantial

 evidence to support a finding that she can perform sedentary work with a sit/stand

 option. Plaintiff herself indicated in a disability report dated June 2017 that she was

 unable to sit or stand for more than 15-20 minutes (Tr. 303-313) and that she could lift up

 to a half gallon of milk (Tr. 308). At the evidentiary hearing, she clarified that she could

 stand or walk around for 15-20 minutes and that she could not sit for longer than 30

 minutes before she had to get up and move around (Tr. 58).

        By her own account, therefore, she could meet the requirements of sedentary work

 with a sit/stand option. See 20 C.F.R. § 416.967 (explaining

 involves lifting no more than 10 pounds at

 SSR 83-10, 1983 WL 31251, at *5 (S.S.A. Jan. 1, 1983) (explaining that occasional walking




 clearly supported by substantial evidence, re

 See Diaz v. Charter, 55 F.3d 300, 307 (7th Cir. 1995) (citing Johnson v. Bowen, 851 F.2d 748,

                                              16
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 17 of 18 Page ID #1521




 751 (5th Cir. 1988) (upholding district co

 determination that claimant could perform light work was not supported by substantial



 record to support a conclusion that [the claimant] could



 vocational expert had insufficient information to posit appropriate limitations in his

 hypothetical findings (Doc. 22, pp. 15-16).

 supported by substantial evidence. Further, Plaintiff did not question the vocational



 testimony if the claimant does not question the basis for the testimony at the time of the

           Overman v. Astrue, 546 F.3d 456, 465 (7th Cir. 2008) (citing Donahue v. Barnhart,

 279 F.3d 441, 446-47 (7th Cir. 2002) and Barrett v. Barnhart, 355 F.3d 1065, 1067 (7th Cir.

                                                  to incorporate into his hypotheticals those

 impairments and limitations that                             Simila v. Astrue, 573 F.3d 503,

 521 (7th Cir. 2009). The ALJ clearly identified                        mellitus as a severe

 impairment, but ultimately concluded that he                             used listing -level



 proffer hypothetical limitations                               etes peripheral neuropathy

 when he had previously concluded that her diabetes had not caused any other limitations

 or conditions.



 reweigh the evidence. She has not identified any error requiring remand. Even if

                                             17
Case 3:20-cv-00317-DWD Document 27 Filed 09/16/21 Page 18 of 18 Page ID #1522




 reasonable minds could differ as to whether Plaintiff was disabled at the relevant time,

                                            is supported by substantial evidence, and the

 Court cannot substitute its judgment for that of the ALJ in reviewing for substantial

 evidence. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019); Shideler v. Astrue, 688

 F.3d 306, 310 (7th Cir. 2012).

                                        Conclusion

        After careful review of the record as a whole, the Court is convinced that the ALJ

 committed no errors of law, and that his findings are supported by substantial evidence.



 application for disability benefits is AFFIRMED.

        The Clerk of Court is directed to enter judgment in favor of Defendant.

        SO ORDERED.

        Dated: September 16, 2021



                                                  ______________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                             18
